DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 10/18/2022, is acknowledged. Claim 4 is amended. Claim 6 remains withdrawn. Claims 4 and 9 – 16 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 4 and 9 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273066 (“Sakakibara”; of record) in view of JP 2000-282175 (“Kawabe”; citing machine translation provided with this correspondence), US 2016/0312326 (“Drillet”; of record) and WO 2014/097559 (“Takashima”; citing US 2015/0322552, of record, as translation).
Regarding claim 4, Sakakibara teaches a high-strength galvanized steel sheet ([0024]; [0070]; [0158], L 1-3) comprising: a steel sheet ([0025]) and a galvanized layer ([0070]; [0158], L 1-3), wherein the steel sheet has a composition (Abstract; [0037]; [0040]-[0042]) and a steel microstructure ([0047]), the composition being compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Sakakibara either falls within, overlaps, or encompasses each and every claimed elemental range of the instant claim.
Moreover, from the composition taught by Sakakibara, it can be determined through calculation that the result of [Cr + Ti + Nb + Mo + V- Si] is bounded by the range of -2.49 to 3.9. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of [Cr + Ti + Nb + Mo + V- Si] derived from the composition taught by Sakakibara (-2.49 to 3.9) encompasses the range of [Cr + Ti + Nb + Mo + V- Si] permitted by the instant claim (0.015 to 0.600).
Even further, Kawabe teaches a high strength steel sheet ([0001]). Kawabe teaches that the steel sheet’s composition should satisfy the following relationship: 0.05 ≤ (Si+P)/(Cr+Ti+Nb+Mn) ≤ 0.5 ([0022]). The Examiner notes that such a relationship may be represented by: 2(Si+P) ≤ Cr+Ti+Nb+Mn ≤ 20(Si+P) by rearrangement. Further, Kawabe teaches that such a relationship balances the amount of carbide-forming elements such as Cr, Ti, and Nb with the amount of ferrite-promoters Si and P, allowing for an optimized microstructure, yield ratio, and elongation ([0022]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kawabe and limit the composition taught by Sakakibara by the relationship: 2(Si+P) ≤ Cr+Ti+Nb+Mn ≤ 20(Si+P). Such a relationship balances the amount of carbide-forming elements such as Cr, Ti, and Nb against ferrite promoters Si and P, thereby providing a steel with optimized microstructure, yield ratio, and elongation.
The Examiner notes that the relationship of 2(Si+P) ≤ Cr+Ti+Nb+Mn ≤ 20(Si+P) as taught by modified Sakakibara is analogous to the claimed relationship of 0.015 ≤ Cr+Ti+Nb+Mo+V-Si ≤ 0.6, which may be rearranged as 0.015+Si ≤ Cr+Ti+Nb+Mo+V ≤ 0.6+Si. The Examiner notes this to emphasize that the claimed general relationship is not novel, and has appeared in the prior art albeit in a somewhat modified form. Both relationships require or favor the amount of carbide-forming elements to be greater than the amount of Si present in the steel, up to a certain amount.
Further, Sakakibara teaches that the steel microstructure comprises, in volume fraction, 90% or more of tempered martensite and/or lower bainite ([0047], L 3-4; [0106]), and 10% or less in total of ferrite, fresh martensite, upper bainite, pearlite, and retained austenite ([0107]).
The Examiner notes that the term “lower bainite” is analogous to “carbide-containing bainite”, whilst the term “upper bainite” is analogous to “carbide-free bainite”. Sakakibara teaches that the lower bainite contains iron-based carbides within the bainite ([0049]; [0104]), whilst also teaching that carbides do not form within upper bainite; rather, they may form between laths ([0110]). Thus, an ordinarily skilled artisan would appreciate that lower bainite is analogous to carbide-containing bainite as Sakakibara teaches that carbides are present in the lower bainite, and upper bainite is analogous to carbide-free bainite, as carbides do not form within; rather, they are only present between laths.
Thus, the Examiner asserts that in language analogous to the instant claim, Sakakibara teaches 0-10% by volume fraction of ferrite and carbide-free bainite (upper bainite) in total, 90-100% by volume fraction tempered martensite and carbide-containing bainite (lower bainite) in total, 0-10% by volume fraction fresh martensite and retained austenite in total, and 0-10% by volume fraction retained austenite, wherein the ferrite, carbide-free bainite (upper bainite), fresh martensite, and the retained austenite constitute 0-10% by volume fraction in total.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microstructure taught by Sakakibara contains proportions of phases which overlap or encompass each and every claimed microstructure phase proportion of the instant claim.
It is noted by the Examiner that Sakakibara teaches microstructure in terms of volume fraction, whereas the instant claim is in terms of area fraction. An ordinarily skilled artisan would have expected that the values would continue to overlap in a similar manner if converted to equivalent units, as Sakakibara teaches, for example, that in order to obtain a volume fraction, area fractions are measured, which are then set as the volume fractions ([0115]).
Further, Sakakibara teaches that the effective crystal grain diameter of the tempered martensite is 10 microns or less ([0048]; [0097], L 9-11). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the effective crystal grain diameter of the tempered martensite taught by Sakakibara (10 microns or less) overlaps with the average grain size of the tempered martensite as claimed (5 to 20 microns).
Further, Sakakibara teaches that the steel sheet has a tensile strength of 980 MPa or more ([0025]). 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the tensile strength range taught by Sakakibara (980 MPa or more) encompasses the range of the instant claim (980-1139 MPa).
Sakakibara is silent as to an exact Fe content of the galvanized layer. The Examiner notes that Sakakibara does teach that the galvanized layer may contain Fe generally, however ([0158], L 7-10).
Drillet teaches a high-strength steel sheet (Title; [0045]-[0046]) having a composition ([0016]-[0028]) substantially similar to that of both Sakakibara and the instant claim. Drillet teaches that the steel sheet includes a galvanized layer ([0045]-[0046]). Further, Drillet teaches that the galvanized layer has an Fe content of 7-12% ([0046]). Although Drillet does not specify what type of percentage this is, an ordinarily skilled artisan would appreciate it to be a weight percentage, consistent with the rest of the percentages taught by Drillet relating to composition.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Drillet into Sakakibara and provide the galvanized layer of the steel sheet with 7-12% Fe. The Examiner asserts that the rationale to support a conclusion that the claim would have been obvious is that a) all the claimed elements were known in the prior art, b) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and c) the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). Regarding a), the Examiner notes that the prior art combination possesses all of the claimed elements. Regarding b), the Examiner notes that since the steel sheet of Drillet and Sakakibara are substantially similar in composition and both contain a galvanized layer, an ordinarily skilled artisan could have easily applied the specific Fe content of the galvanized layer as taught by Drillet to the steel sheet of Sakakibara. Regarding c), the Examiner notes that such a combination would yield the predictable result of obtaining a steel sheet having a galvanized layer containing 7-12 wt% Fe. Thus, the Examiner asserts that all three requirements are met by the prior art combination, and as such, a prima facie case of obviousness is established.
Further, the Examiner asserts that an ordinarily skilled artisan would be capable of converting between weight and mass percentage, and would have expected the Fe content in the galvanized layer to continue to fall within the claimed amount once converted to the same unit.
Sakakibara does not explicitly teach the carbon content within the retained austenite.
Takashima teaches a high strength steel ([0001]) containing retained austenite ([0027], L 9-10). Takashima teaches that the retained austenite has a carbon content of 0.3-0.7 mass% ([0027], L 12-13). Further, Takashima teaches that the range of 0.3-0.7 mass% C is desirable, as elongation does not improve if C is present in austenite in an amount less than 0.3 mass%, and above 0.7 mass% C, yield ratio of the steel increases ([0063]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Takashima into Sakakibara and provide the retained austenite within the steel sheet with a carbon content of 0.3-0.7 mass%. Such a carbon content improves elongation property of the steel sheet while avoiding an undesirable increase in yield ratio of the steel.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the C content in the retained austenite taught by Sakakibara in view of Takashima (0.3-0.7 mass%) overlaps with the claimed amount (0.28-0.50 mass%) of the instant claim.
Regarding claims 9 and 10, Sakakibara is silent with respect to the axial compression stability properties of the galvanized steel sheet. However, it is noted that Applicant has disclosed that the axial compression stability of a galvanized steel sheet is dependent upon each of the following properties, all of which were claimed in independent claim 4: the C content (see Instant Application: [0018]), Si content (Instant Application: [0019]), Cr/Nb/Ti/Mo/V content (Instant Application: [0025]), the Cr/Nb/Ti/Mo/V content being greater than the Si content (Instant Application: [0027]), ferrite and carbide-free bainite content (Instant Application: [0036]), martensite and retained austenite content (Instant Application: [0040]-[0041]), C content of the retained austenite (Instant Application: [0042]), and the average grain size of tempered martensite and carbide-containing martensite (Instant Application: [0044]).
As discussed in the rejection of independent claim 4, modified Sakakibara possesses each of the recited features in amounts that either fall within, substantially overlap, or encompass the ranges of the recited features claimed in independent claim 4. Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the galvanized steel sheet of modified Sakakibara would possess the axial compression stability property as claimed absent evidence or persuasive reasoning to the contrary, due to the demonstrated similarities in composition and structure across all other features which have been disclosed by Applicant as the axial compression stability being dependent upon.
Regarding claims 11 and 12, Sakakibara is silent with respect to the spot weld crack resistance property of the galvanized steel sheet. However, it is noted that Applicant has disclosed that the spot weld crack resistance property of a galvanized steel sheet is dependent upon the Fe content of the galvanized layer of the steel sheet (see Instant Application: [0046]).
As discussed in the rejection of independent claim 4, modified Sakakibara possesses an Fe content of the galvanized layer of the steel sheet that falls within the range claimed in independent claim 4. Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the galvanized steel sheet of modified Sakakibara would possess the spot weld crack resistance property as claimed absent evidence or persuasive reasoning to the contrary, due to the demonstrated similarities in composition and structure across all other features which have been disclosed by Applicant as the spot weld crack resistance property being dependent upon.
Regarding claim 13, with regard to hole expandability properties of the steel sheet, Sakakibara teaches that S may be limited to amounts such as 0.005% or less when a degree of hole expandability is required ([0140]), a maximum Al content is set to ensure hole expandability does not deteriorate ([0142]), a maximum amount of C is set to prevent deterioration of hole expandability ([0129]), and a minimum amount of Si is required to improve hole expandability ([0131]).
Sakakibara is silent, however, with respect to a specific hole expanding ratio of the galvanized steel sheet. However, it is noted that Applicant has disclosed that the hole expandability properties of a galvanized steel sheet is dependent upon each of the following properties, all of which were claimed in independent claim 4: the P content (see Instant Application: [0021]), S content (Instant Application: [0022]), Cr/Nb/Ti/Mo/V content (Instant Application: [0025]), Ca/REM content (Instant Application: [0031]), Sn/Sb content (Instant Application: [0032]), tempered martensite and carbide-containing bainite content (Instant Application: [0038]), martensite content (Instant Application: [0040]), C content of the retained austenite (Instant Application: [0042]), the ferrite, carbide-free bainite, martensite, and retained austenite combined content (Instant Application: [0043]), and the grain size of tempered martensite and carbide-containing bainite (Instant Application: [0044]).
As discussed in the rejection of independent claim 4, modified Sakakibara possesses each of the recited features in amounts that either fall within, substantially overlap, or encompass the ranges of the recited features claimed in independent claim 4. Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the galvanized steel sheet of modified Sakakibara would possess the hole expandability properties as claimed absent evidence or persuasive reasoning to the contrary, due to the demonstrated similarities in composition and structure across all other features which have been disclosed by Applicant as the hole expandability properties being dependent upon.
Regarding claims 14 and 15, Sakakibara is silent with respect to the bendability properties, and by extension any results of a 90° V bend test, of the galvanized steel sheet. However, it is noted that Applicant has disclosed that the bendability properties of a galvanized steel sheet is dependent upon each of the following properties, all of which were claimed in independent claim 4: the C content (see Instant Application: [0018]), N content (Instant Application: [0024]), retained austenite content (Instant Application: [0041]), ferrite, carbide-free bainite, martensite, and retained austenite combined content (Instant Application: [0043]), and the grain size of tempered martensite and carbide-containing bainite (Instant Application: [0044]).
As discussed in the rejection of independent claim 4, modified Sakakibara possesses each of the recited features in amounts that either fall within, substantially overlap, or encompass the ranges of the recited features claimed in independent claim 4. Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the galvanized steel sheet of modified Sakakibara would possess the bendability properties as claimed absent evidence or persuasive reasoning to the contrary, due to the demonstrated similarities in composition and structure across all other features which have been disclosed by Applicant as the bendability properties being dependent upon.
Regarding claim 16, Sakakibara teaches that the steel sheet may contain 0-2 mass% Ni ([0039]), 0-2 mass% Cu ([0038]), 0-0.01 mass% Ca ([0044]), and 0-0.1 mass% REM ([0045]). 
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as each of the aforementioned constituent ranges taught by Sakakibara encompass the claimed constituent ranges of Ni, Cu, Ca, and REM, the instant claim requiring that only “one or more” be present in the composition.

Response to Arguments
Applicant’s remarks filed 10/18/2022 are acknowledged and have been fully considered. Applicant has traversed the rejection of claims 4 and 9 – 16 in view of the combined teachings of Sakakibara, Kawabe, Drillet, and Takashima. As a first point, Applicant has argued that Sakakibara teaches away from the claimed Ti content of the present claims, which has been amended from 0 or 0.005-0.20 mass% to 0 or 0.005-0.025 mass%.  The Examiner finds this unpersuasive, as it is noted that Sakakibara’s taught Ti range of 0.01-0.30 mass% continues to overlap with the claimed range of 0 or 0.005-0.025 mass%, as shown in Table 1 of this correspondence. The Examiner notes that Sakakibara explicitly teaches a Ti content range of 0.01-0.30 mass% on lines 4-5 of the abstract. 
Regardless, even if a stated minimum of 0.03 mass% Ti is assumed to be taught by Sakakibara, Sakakibara teaches that Ti contributes to delaying grain growth during hot rolling, thereby refining the grain diameter of the hot rolled steel sheet and improving low temperature toughness ([0135]). Sakakibara does teach that 0.03 mass% Ti is necessary to achieve a grain diameter of 10 microns or less in the hot-rolled steel sheet ([0136]). However, Sakakibara also teaches that Nb contributes to delaying grain growth during hot rolling, thereby refining the grain diameter of the hot rolled steel sheet and improving low temperature toughness ([0149]). Thus, Ti and Nb serve the same functions in the steel sheet – that is, to suppress grain growth and enhance low-temperature toughness. An ordinarily skilled artisan would appreciate that a deficiency in Ti could be compensated for by an increase in Nb, for example. In view of this, the Examiner is of the position that the disclosure of Sakakibara does not constitute a strong enough teaching as to discourage one of ordinary skill in the art from including Ti in the steel in amounts ranging from 0.01-0.03 mass%, for example.
Thus, the Examiner finds Applicant’s argument that Sakakibara is “clearly and explicitly teaching away” from the claimed Ti content to be unpersuasive, as 1) Sakakibara explicitly teaches a Ti content of 0.01 mass% minimum; and 2) it is within the grasp of an ordinarily skilled artisan to mitigate the grain coarsening effect from a lack of Ti by compensating with Nb, of which contributes the same effects toward the properties of the steel as does Ti.
Applicant argues further that one of ordinary skill will never combine Takashima to Sakakibara, because Takashima teaches a cold rolling and annealing step, whilst Sakakibara teaches only hot rolling. Applicant alleges that Sakakibara will avoid annealing, because annealing generates austenite which is allegedly harmful for Sakakibara. 
The Examiner notes that the generation of austenite during annealing is conjecture by Applicant which has no basis in the disclosure of Takashima nor Sakakibara. It is also noted that Takashima teaches a retained austenite content of 4-7% (Claim 1, L 9-10), which is comparable to the retained austenite content of both Sakakibara and the present claims, thus indicating that annealing does not necessarily result in the generation of retained austenite in amounts which would be unacceptable to Sakakibara, as appears to be alleged by Applicant and central to their argument. Further, Applicant’s allegation that Sakakibara has a retained austenite C content of 0.01-0.2% is not supported by Sakakibara and appears to be an allegation made by Applicant with no evidentiary basis. In conclusion, Applicant’s argument is not supported by evidence in the record, and appears to be disproved by the disclosure of Takashima. 
Applicant argues further that a product resulting from the proposed combination of Sakakibara, Kawabe, Drillet, and Takashima did not exist in the prior art at the time of filing of the present application, and cannot be used as the basis for a showing of prima facie inherency. The Examiner notes that Applicant’s argument is based on an overly restrictive interpretation of examination procedure, as it alleges that MPEP 2112 “requires a showing that an allegedly inherent limitation was necessarily present in a prior art product,” which insinuates that inherency cannot be relied upon as a rationale in a prior art combination or obviousness analysis under 35 USC 103.
Applicant argues further that the product and process of the hypothetical combination of Sakakibara, Kawabe, Drillet, and Takashima, as compared to that of the present application, are not substantially identical but are instead substantially different, for the lack in the prior art of a claimed annealing step including four substeps which are listed on pages 10 and 11 of the included remarks. The Examiner notes that although the annealing step was included on a now withdrawn claim directed toward a process for producing a high-strength galvanized steel sheet, the claim has never been considered on the merits during prosecution. Applicant argues that since the prior art does not possess this annealing step, the prior art cannot implicitly possess the claimed features of dependent claims 9 – 15.
The Examiner finds this argument to be unpersuasive. In making the argument, Applicant cites to various comparative examples present in the as-filed disclosure, noting that although these comparative examples have a composition which falls within the composition of the present claims, they each conduct annealing outside the parameters of the aforementioned annealing step, and thus do not possess the claimed features of dependent claims 9 – 15. Galvanized Steel Sheet Nos. 2, 3, 5, 6, 9, 11, 12, and 14-16 are cited in this regard. The Examiner notes that each of these comparative examples possess a structural feature which lies outside the claimed ranges present in claim 1. For example, Galvanized Steel Sheet No. 2 possesses an average grain size of carbide-containing bainite and tempered martensite which are both outside the claimed range; No. 3 possesses a microstructure outside the claimed area fractions; No. 5 possesses an average grain size of carbide-containing bainite and tempered martensite which are both outside the claimed range; No. 6 possesses a microstructure outside the claimed area fractions; No. 9 possesses a microstructure outside the claimed area fractions; No. 11 possesses a microstructure outside the claimed area fractions; No. 12 possesses a microstructure outside the claimed area fractions; No. 14 possesses a microstructure outside the claimed area fractions as well as inadequate tensile strength; No. 15 possesses a microstructure outside the claimed area fractions; and No. 16 possesses a microstructure outside the claimed area fractions, as well as an average grain size of carbide-containing bainite and tempered martensite which are both outside the claimed range. 
The lacking of the claimed mechanical characteristics (claimed in dependent claims 9 – 15) in the aforementioned comparative examples appears to be a result of their microstructural features. Every single example present in the as-filed disclosure which possesses all claimed structural features of independent claim 4, is shown to satisfy all of the claimed mechanical characteristics of dependent claims 9 – 15. As the prior art combination of Sakakibara, Kawabe, Drillet, and Takashima discloses, teaches, or otherwise suggests each of the aforementioned microstructural features, there is a prima facie expectation that the mechanical characteristics claimed in dependent claims 9 – 15 are present as well. MPEP 2112.01 I does not require a prior art product to have both identical or substantially identical composition/structure and identical or substantially identical method of manufacture, as Applicant alleges.
Applicant argues further with respect to the aforementioned comparative examples, alleging that Steel Sheet No. 15 has composition, microstructure, and TS within the teachings of Sakakibara, and displays poor axial compression stability. Similar arguments are made with respect to Steel Sheet No. 18, which has composition, microstructure, and TS within the teachings of Sakakibara, and displays poor spot weld crack resistance, and Steel Sheet No. 16, which has composition, microstructure, and TS within the teachings of Sakakibara, and displays poor hole expandability and bendability.
The Examiner respectfully finds this argument to be unpersuasive. Of first note, the Examiner notes that Steel Sheet No. 18 actually possesses a microstructure within the claimed ranges. The poor axial compression stability which Applicant attributes to the microstructure in this case in actually appears to be a result of the low Fe content in the coated layer. Thus, Steel Sheet No. 15 is not relevant to the current argument.
Further, it is noted that Applicant has merely cherry-picked comparative examples which fall within a the slightly different microstructural disclosure of Sakakibara, but outside of the claimed ranges, and thus have some degree of reduced properties, or fail some material property test. Applicant’s reasoning does not suggest that steels having a microstructure falling within both the teachings of the cited prior art combination, as well as the present claims, do not satisfy the properties claimed in dependent claims 9 – 15, for example, when paired with the other compositional and material property features claimed in independent claim 4, all of which are disclosed, taught, or otherwise suggested by the prior art. Further, such reasoning does not suggest that the claimed microstructural contents of i) ferrite + carbide-free bainite (which is in actuality broader than the disclosure of Sakakibara), ii) tempered martensite + carbide-containing bainite, iii) (fresh/as-quenched) martensite + retained austenite, and iv) ferrite + carbide-free bainite + carbide-containing bainite + retained austenite, possess any degree of criticality or exhibit an unexpected result as compared to the prior art microstructural contents. Perhaps the inventors of the prior art had a greater tolerance for reduced properties than Applicant does, but such a difference in acceptable conditions does not constitute evidence that the narrower range is critical.
Applicant argues further with respect to comparative example Steel Nos. 25 and 26 of the instant specification, which each have C content outside of the claimed C content of the present claims (yet within the scope of Sakakibara), while also possessing a composition, microstructure, and TS within the teachings of Sakakibara, each displaying poor spot weld crack resistance.
The Examiner respectfully finds this argument to be unpersuasive. It is noted that Applicant has merely cherry-picked comparative examples which fall within a slightly broader compositional disclosure of Sakakibara, but outside of the claimed ranges, and thus have some degree of reduced properties, or fail some material property test. Applicant’s reasoning does not suggest that steels having a composition falling within both the teachings of the cited prior art combination, as well as the present claims, do not satisfy the properties claimed in dependent claims 9 – 15, for example, when paired with the other microstructural and material property features claimed in independent claim 4, all of which are disclosed, taught, or otherwise suggested by the prior art. Further, such reasoning does not suggest that the narrower claimed C content of 0.09-0.14% possesses any degree of criticality or exhibit an unexpected result as compared to the somewhat broader prior art C content of 0.01-0.2%. Perhaps the inventors of the prior art had a greater tolerance for reduced properties than Applicant does, but such a difference in acceptable conditions does not constitute evidence that the narrower range is critical.
Applicant argues further with respect to the Examiner’s previous reference to Steels N & P of Sakakibara, which both satisfy the [Cr+Ti+Nb+Mo+V-Si] content of the present claims, but have Si and Mn content outside of the claimed ranges. Applicant cites to comparative example Steel Nos. 27-28 and 30, which have Si and Mn content outside of the claimed ranges and display poor axial compression stability or poor spot weld crack resistance.
The Examiner respectfully finds this argument to be unpersuasive. It is noted that the teachings of Kawabe, which discloses a similar expression compared to the claimed [Cr+Ti+Nb+Mo+V-Si] content of the present claims, are relied upon in the rejection. Applicant’s arguments have not addressed the teachings of Kawabe, and no criticality or distinction between the expression found in the present claims and that disclosed in Kawabe is apparent, or has been articulated by Applicant to this point.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735